The Chancellor.
The propriety of requiring security from the complainant for such damages as the defendant *257might sustain by reason of the injunction in this cause, was considered at the time of allowing the injunction. It did not appear to me then, to be a case in which security should be required.
Upon the case made hy the bill, the right of the complainant is clear, and the infraction of that right established. Under such circumstances, the fact that the injunction occasions a serious loss to the defendant, affords no just ground of complaint. He is deprived of the enjoyment of that which rightfully belongs to another.
The case, as made by the bill, is not essentially altered by the answer or proof of the defendant. Inasmuch, however, as the injunction deprives the defendant of the enjoyment of the property, and must necessarily prove greatly prejudicial to his interests if his claim should he established, it is incumbent upon the plaintiff to prosecute the case with- diligence.
If he fail to do so, and to bring the cause to hearing at the earliest opportunity, I will entertain a motion to dissolve the injunction. If any laches or want of diligence on the part of the complainant be shown, the injunction will he dissolved, or the complainant required to give the security demanded.
The motion must be denied without costs.